DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
3.	The closest relevant arts are Wilson et al (6,533,835 B2) and Fuchu et al (2013/0114191 A1).
Wilson et al disclose an air filtration panel (12 in Fig. 3) for use in an electronic information system (24 in Fig. 5, col. 1, lines 7-10), the air filtration panel comprising: an air filter (30, col. 4, lines 1-7); a filter frame (12) having a lateral width at least as wide as a transverse opening in a four-post rack, the four-post rack having left and right flanges (16, 14), and a channel (20) that receives and contains an outer edge of the air filter (30).  Wilson et al disclose the filter frame (12) mounted to the electronic device by adhesive (28) and not via fastener through holes.  Wilson et al disclose “the filter frame 12 could be constructed in one size or in a variety of sizes.  The one size would be adapted to allow the end user to cut the frame portion 12 to the proper size” (see col. 3, lines 54-58).  Fuchu et al further disclose the mounting holder (120) for item (S) having two telescoping sections (122 & 124) that adjustably engage in one lateral dimension to correspond to various width of item (S) (see 120 in Figs. 1 & 2 and 3 & 4, paragraphs 0051-0052).  Wilson et al further disclose a method of protecting electronic equipment (24 in Fig. 5) from contaminated outside air, the method comprising the steps of positioning a filter frame (12) of an air filtration panel to cover a lateral width of an opening (26 in Fig. 5), and mounting the filter frame (14) over the opening (26) of the electronic equipment (24) via adhesive (28).  Wilson et al also disclose the step of inserting an air filter (30) into the channel (20) of the filter frame (14), removing a removable section (38 in Fig. 2) of the filter frame (14) to enable insertion of the air filter (30), and attaching at least a second air filtration panel (see 32 & 34 in Fig. 2) into the filter frame (14).
Fuchu et al disclose a holder (120 in Figs. 1 & 4) for an electronic device (11) having left flange (122) and right flange (124) wherein the holder (120) is mounted to the electronic device (11) by fastener (162 in Fig. 6) going through holes (see through holes 134 & 136 on left flange 122 of holder 120, paragraphs 0053-0055; and through holes 140 & 142 on right flange 124 of holder 120, paragraphs 0057-0059).  Fuchu et al disclose the step of attaching a holder (120 in Figs. 1 & 4) onto an electronic device (11) wherein the holder has left flange (122) and right flange (124) and wherein the holder (120) is mounted to the electronic device (11) by fastener (162 in Fig. 6) going through holes (see through holes 134 & 136 on left flange 122 of holder 120, paragraphs 0053-0055; through holes 140 & 142 on right flange 124 of holder 120, paragraphs 0057-0059) and the step of adjustably engaging at least two sections of the holder frame (120) in one lateral dimension to correspond to a width of the item (S) (see Figs. 1 & 2 and 3 & 4).
4.	Claims 1-5, 12-17 and 20 of this instant patent application differ from the disclosure of either Wilson et al (6,533,835 B2) or Fuchu et al (2013/0114191 A1) in that the left and right vertical surfaces each having fastener through-holes spaced to align with and mount to respective vertically aligned holes in the corresponding one of the left and right vertical flanges of the four-post IHS rack, as shown in Applicants’ Figures 1B and 2-5.
5.	Claims 6-11, 18 and 19 of this instant patent application differ from the disclosure of either Wilson et al (6,533,835 B2) or Fuchu et al (2013/0114191 A1) in that a data center with a four-post rack and an air filtration panel having a filter frame specifically comprising:
(i) a volumetric container having a cold aisle and a hot aisle and having an access door that opens to expose an interior of the volumetric container to outside air;
(ii) at least one four-post rack received in the volumetric container between the cold aisle and the hot aisle, ... each pair of vertical posts having left and right flanges respectively with more than one hole that are vertically aligned in a corresponding flange and horizontally aligned with a corresponding hole in another flange;
(iii) a cooling system that directs supply air to the cold aisle and that receives return air from the hot aisle;
(iv) at least one heat generating component positioned in the at least one four-post rack and that receives supply air that is warmed to become the return air; and
(v) a filter frame having a lateral width at least as wide as a transverse opening in the four-post rack, the filter frame comprising ... left and right surfaces each having fastener through-holes spaced to align with and mount to respective holes in the corresponding one of the left and right flanges of the four-post rack.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 03, 2022